              Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 1 of 10
                                                      THE HONORABLE BENJAMIN H. SETTLE


 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7

 8   ANITA KHANDELWAL, Director, King                  No. 3:21-CV-05314
     County Department of Public Defense,
 9                                                     REPLY TO KING COUNTY SUPERIOR
                           Plaintiff,                  COURT DEFENDANTS AND KING
10                                                     COUNTY DEFENDANTS’ RESPONSES
                                                       TO MOTION TO FILE AMENDED
            vs.
11                                                     COMPLAINT

12   KING COUNTY, KING COUNTY                          NOTED FOR: May 21, 2021
     SUPERIOR COURT, PRESIDING JUDGE                   Without Oral Argument
13   JIM ROGERS in his official capacity, JUDGE
     KAREN DONOHUE in her official capacity,
14   JUDGE VERONICA GALVAN in her official
     capacity, KING COUNTY PROSECUTING
15   ATTORNEY’S OFFICE, KING COUNTY
     PROSECUTING ATTORNEY DAN
16   SATTERBERG in his official capacity, and
     KING COUNTY DEPUTY PROSECUTING
17   ATTORNEY DAN CLARK in his official
18   capacity,

19                         Defendants.

20
                                         I.      INTRODUCTION
21
            King County Defendants now attempt to force Plaintiff Khandelwal to strip her of the
22
     right to amend her complaint and force her to litigate claims she has determined are unnecessary
23
     to obtain the relief she seeks. Defendants objection to the Motion to Amend Complaint should be
24
     rejected for three reasons: (1) Federal Rule of Civil Procedure 15(a) grants Plaintiff Khandelwal
25
      REPLY ON MOTION TO FILE AMENDED                        KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                         DIRECTOR’S OFFICE
      COMPLAINT – 1                                                710 SECOND AVENUE, SUITE 200
                                                                        SEATTLE, WA 98104
                                                                          (206) 296-7662
              Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 2 of 10




 1   the right to amend her Complaint; (2) King County Defendants have made no showing that the

 2   amendment is sought in bad faith, will cause undue delay or prejudice to defendants, or that the

 3   requested amendments are futile; (3) determining the legality of King County Defendants’

 4   practice under the Washington State Constitution and Washington State Court Rules would in no

     way create a binding interpretation of protections flowing from the Sixth Amendment of the
 5
     United State Constitution; and (4) even if the “artfully pleaded” complaint doctrine applied to
 6
     Rule 15(a)(1) amendments it is not implicated in a Plaintiff’s decision to pursue remedies under
 7
     state constitutional and court rule derived protections. King County Defendants’ objections to the
 8
     Motion to Amend should be rejected and Plaintiff Khandelwal’s Amended Complaint be entered.
 9
                                             II.     ARGUMENT
10
            A. Rule 15(a)(1) Provides Plaintiff Khandelwal the Right to Amend Her Complaint
11

12          There is no doubt that the express language of Federal Rule of Civil Procedure 15(a)(1)
13   provides Plaintiff Khandelwal the right to amend her Complaint. Federal Rule of Civil Procedure

14   15(a)(1) allows a plaintiff the opportunity to amend its Complaint as a matter of course within

15   “21 days after service of a responsive pleading or 21 days after service of a motion under Rule

16   12(b), (e), or (f).” Fed. R. Civ. Pro. 15(a)(1). See Ski Lifts, Inc. v. Schaeffer Manufacturing Co.,

17   No. C19-0062-JCC, 2020 WL 1128207 at *2 (W.D. Wash. 2020) (affirming at [a] party may

18   amend its pleading once as a matter of course”). The right to amend one’s complaint also includes

     the right to remove federal claims—even after removal. See Stub v. Credit Control Servs. Inc.,
19
     No. C20-6118 TLF, 2021 WL 141530, at *2 (W.D. Wash. 2021) (affirming dismissal of federal
20
     claims pursuant to a first amended complaint filed after removal to the Western District of
21
     Washington); Falconbridge v. Bank of Am., N.A., No. C20-0636JLR, 2020 WL 4057773, at *2
22
     (W.D. Wash. July 20, 2020) (same) (citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638
23
     (9th Cir. 1988)); Bennett v. Chicago Title Ins. Co., No. C13-1354RSL, 2013 WL 6795167, at *2
24

25
      REPLY ON MOTION TO FILE AMENDED                          KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                           DIRECTOR’S OFFICE
      COMPLAINT – 2                                                  710 SECOND AVENUE, SUITE 200
                                                                          SEATTLE, WA 98104
                                                                            (206) 296-7662
               Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 3 of 10




 1   (W.D. Wash. Dec. 17, 2013 (same); Wright v. N. Am. Terrazzo, No. C12-2065JLR, 2013 WL

 2   3978235, at *3 (W.D. Wash. Aug. 2, 2013) (same). 1

 3            Plaintiff Khandelwal timely filed an Amended Complaint consistent with Rule 15(a)(1)

 4   and she now respectfully requests that same be entered by the Court, the previous Complaint be

     rendered void, and the Amended Complaint given its full effect.
 5
              Although no explanation is necessary for Plaintiff Khandelwal to exercise her right to
 6
     amend her Complaint, she notes that she chose to remove federal claims that are unnecessary for
 7
     determining the lawfulness of King County Defendant’s practice of changing conditions of
 8
     pretrial release—including bail amounts—ex parte without notice to defendants or their attorneys.
 9
     Indeed, a declaration of whether King County Defendants’ practice comports with Washington
10
     State Constitution’s right to counsel and due process protections and Washington State Criminal
11
     Court Rules is more than sufficient to protect individuals subjected to the criminal legal system
12
     in King County and ensure that Plaintiff Khandelwal is meeting her obligations of ensuring and
13   promoting equity and justice in the legal system for all involved—including indigent defendants.
14   Due to this clear right to amend and the sufficiency of state claims to resolve any outstanding
15   issues, King County Defendants’ attempt to force Plaintiff Khandelwal to litigate federal
16   constitutional claims she has deemed unnecessary to resolve the outstanding conflict should be
17   rejected and her Amended Complaint entered as requested. Further, it must be noted that—

18   although Defendants did not notice—Plaintiff Khandelwal amended her Complaint to include a

19   more exacting request for relief regarding whether King County Defendants’ policy and practice

20   complies with Criminal Court Rule 3.2.

21

22   1
       Although there is no currently pending motion to remand before the Court, it is important to note that amendment
     of a complaint to remove federal claims on its own does not defeat supplemental jurisdiction over remaining state
23   law claims. See Albingia Versichenings A.G. v. Schenker Int'l Inc., 344 F.3d 931, 938–39 (9th Cir. 2003), amended
     and superseded on other grounds by 350 F.3d 916 (9th Cir. 2003). Instead, “a federal district court has discretion
24   [and a powerful reason] under the doctrine of pendent jurisdiction to remand a properly removed case to state court
     when all federal law claims in the action have been eliminated and only pendent state-law claims remain.” Carnegie–
25   Mellon Univ. v. Cohill, 484 U.S. 343, 345 (1988). Plaintiff Khandelwal intends to file a separate motion to remand.
         REPLY ON MOTION TO FILE AMENDED                                KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                                    DIRECTOR’S OFFICE
         COMPLAINT – 3                                                        710 SECOND AVENUE, SUITE 200
                                                                                   SEATTLE, WA 98104
                                                                                     (206) 296-7662
              Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 4 of 10




             B. King County Defendants Have Not Alleged or Proven any Factors Supporting
 1              Denial of Plaintiff Khandelwal’s Motion to Amend
 2
             As King County Defendants note, a showing of bad faith, undue delay, prejudice to the
 3
     opposing party, and/or futility could support a trial court’s decision to deny a motion to amend a
 4
     complaint. See also King County Court Defendants’ Response (Dkt. 14) at 3 (citing See In re
 5
     Tracht Gut, LLC, 836 F.3d 1146, 1153 (9th Cir. 2016); King County Response (Dkt. 12) at 3.
 6
     King County Defendants do not directly address or brief three of the four factors in their
 7
     responsive briefing. See generally Dkt. 12 and Dkt. 13.
 8
             The closest the King County Defendants come to addressing these factors is the bald
 9   assertion from the King County Superior Court defendants who argue that “Defendants would be
10   prejudiced if Plaintiff were able to cloak her federal law claims . . . only to unveil them through
11   further amendments in state court.” Dkt. 14 at 5. This argument must be rejected as wholly
12   speculative. Plaintiff seeks to dismiss her federal claims because a determination of the lawfulness

13   of King County Defendants’ practice under the state constitution and state criminal court rules is

14   sufficient to resolve her concerns about the practice. Defendants provide this court with nothing

15   more than the hypothetical potential of a future amendment to defeat Plaintiff’s right to control

16   the claims she litigates. This speculative concern is insufficient to support a claim of prejudice.

     Further, if any such issue were to arise in the future, the court system will be well-equipped to
17
     address it then and to protect Defendants’ interests.
18

19           C. Resolution of Plaintiff’s Claims Under State Constitutional and Criminal Court
                Rule Protections Does Not Require Resolving Federal Constitutional Questions
20
             King County Defendants also seem to argue that amending her Complaint to focus solely
21   on state constitutional and criminal court rule protections is “seeking to preserve . . . federal claims
22   by hiding them behind state constitutional provisions” and that such a move is “a dilatory
23   maneuver for the purposes of gamesmanship.” Dkt. 12 at 3-4. King County Defendants’
24   arguments fail because determining whether a Washington State Constitution based protection
25   exists is not solely contingent on finding whether its federal counterpart is violated.
      REPLY ON MOTION TO FILE AMENDED                             KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                              DIRECTOR’S OFFICE
      COMPLAINT – 4                                                     710 SECOND AVENUE, SUITE 200
                                                                             SEATTLE, WA 98104
                                                                               (206) 296-7662
              Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 5 of 10




 1          Contrary to King County Defendants’ claim Plaintiff is not attempting to “preserve those

 2   federal claims by hiding them behind state constitutional provisions[.]” Dkt. 12 at 3-4. Plaintiff

 3   seeks to dismiss her federal constitutional claims because a declaration of whether King County

 4   Defendants’ practice comports with Washington State Constitution Article I, sections 3 (due

     process) and 22 (right to counsel) and with Washington State Criminal Court Rules 3.1 and 3.2
 5
     will sufficiently determine what process person must be afforded before there can be an increase
 6
     of an already set pretrial release condition—including bail amounts. Further, a state court
 7
     interpretation of a state constitutional and/or court rule derived right has no binding effect of the
 8
     federal constitution. Indeed, it is undisputed that how Washington courts interpret the state
 9
     constitution and/or court rule based due process and right to counsel guarantees has no binding
10
     or preclusive effect on any federal counterparts—namely the Fifth, Fourteenth and Sixth
11
     Amendments. Defendants cite to no case law that would support their argument because—none
12
     exists—and such arguments turns the principle of federalism on its head.
13          Defendants’ argument also fails because—even if a state court constitutional protection
14   could be imputed to a federal constitutional protection—Washington State’s due process and right
15   to counsel protections are not exclusively coextensive with their federal counterparts. Indeed,
16   although State v. Medlock, 935 P.2d 693, 698 (Wash. Ct. App. 1997), relied upon by King County
17   Defendants for the proposition that Washington State constitutional right to counsel is identical

18   to the Sixth Amendment, it must be noted that in Washington “when the court rejects an expansion

19   of rights under a particular state constitutional provision in one context, it does not necessarily

20   foreclose such an interpretation in another context.” State v. Russell, 882 P.2d 747, 770 (Wash.

21   1994), cert. denied, 514 U.S. 1129 (1995). See also State v. Dalluge, 98 Wash. App. 1016 (1999).

     Indeed, in State v. Ponozzo, the court rejected the argument that the right to counsel will always
22
     be coextensive with its Sixth Amendment counterpart. 97 Wash. App. 1059 (1999). Similarly,
23
     King County Defendants’ argument that Washington’s due process protections are coextensive
24
     with their Fifth and Fourteenth Amendment protection is flawed. King County Defendants rely
25
      REPLY ON MOTION TO FILE AMENDED                           KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                            DIRECTOR’S OFFICE
      COMPLAINT – 5                                                   710 SECOND AVENUE, SUITE 200
                                                                           SEATTLE, WA 98104
                                                                             (206) 296-7662
               Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 6 of 10




 1   on Matter of Dependency of E.H. for the proposition that Washington’s due process protections

 2   are coextensive with federal protections. See Dkt. 12 at 4 (citing E.H., 427 P.3d 587 (Wash. 2018)

 3   (analyzing right to counsel in dependency proceedings); State v. Jordan, 325 P.3d 181, 184

 4   (2014)). However, King County Defendants failed to note that these cases are in the dependency

     context—which is radically different than the criminal practice challenge at issue here. Further
 5
     undermining King County Defendants’ arguments, Washington courts have found that Gunwall
 6
     “weigh[s] in favor of an independent state constitutional analysis” when interpreting due process
 7
     in certain contexts. Matter of Dependency of S.K.-P., 401 P.3d 442, 454 (2017) aff’d sub nom.
 8
     Matter of Dependency of E.H., 427 P.3d 587 (2018).
 9
              Of note, although King County Defendants claim—without any basis—that Plaintiff
10
     Khandelwal is not “pursuing a divergent meaning for state constitutional provisions over their
11
     federal counterparts” such advocacy and request for legal interpretation is not barred and is well
12
     within the purview of Plaintiff’s request for declaratory judgment. Dkt. 12 at 4. This is true even
13   though King County Defendants argue—without merit or legal support—that Plaintiff
14   Khandelwal is somehow barred from relying solely state claims because a previous lawsuit relied
15   upon federal claims—even though that lawsuit was brought by a different plaintiff, litigated by
16   different attorneys, and that was dismissed as moot prior to any legal adjudication of the merits
17   of the claims.2

18            D. Resolution of Plaintiff’s Claims Under State Constitutional and Criminal Court
                 Rule Is Not Barred by the Artfully Pleaded Complaint Doctrine
19

20            King County Defendants also argue that Plaintiff Khandelwal should be denied the ability
21   to amend her Complaint because doing so would trigger the “artfully pleaded” complaint rule that

22   allows federal courts to look beyond the four corners of a complaint to determine whether the

23
     2
       King County Defendants’ argument ignores basic facts about the case that they recently defended against, as
24   Pimentel v. King County involved a challenge under both federal and state constitutions. See Pimentel Application
     for                              Writ,                                available                                 at
25   http://www.courts.wa.gov/content/Briefs/A08/981540%20Petition%20for%20Writ.pdf#search=pimentel.
         REPLY ON MOTION TO FILE AMENDED                               KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                                   DIRECTOR’S OFFICE
         COMPLAINT – 6                                                       710 SECOND AVENUE, SUITE 200
                                                                                  SEATTLE, WA 98104
                                                                                    (206) 296-7662
              Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 7 of 10




 1   claims trigger original federal jurisdiction. See Dkt. 14 at 4-5; Dkt. 16 at 4-5. King County

 2   Defendants’ arguments fail as the “artfully pleaded” complaint doctrine is not triggered by

 3   Plaintiff Khandelwal’s motion to amend her Complaint.

 4          The presence or absence of federal-question jurisdiction is governed by the “well-pleaded

     complaint rule,” which provides that federal jurisdiction exists only when a federal question is
 5
     presented on the face of the plaintiff's properly pleaded complaint. See Gully v. First National
 6
     Bank, 299 U.S. 109, 112-113 (1936). “The rule makes the plaintiff the master of the claim; he or
 7
     she may avoid federal jurisdiction by exclusive reliance on state law.” Paige v. Henry J. Kaiser
 8
     Co., 826 F.2d 857, 860–61 (9th Cir. 1987). If federal law does not create the plaintiff's cause of
 9
     action, the suit may still “arise under” federal law, but only if “it appears that some substantial,
10
     disputed question of federal law is a necessary element of one of the well-pleaded state claims,”
11
     or that one or the other claim is ‘really’ one of federal law. Wander v. Kaus, 304 F.3d 856, 858
12
     (9th Cir. 2002) (emphasis added)).
13          Although the “artfully pleaded” or “well-plead” complaint doctrine is an analytical tool
14   used to determine when remand may or may not be appropriate, King County Defendants rely
15   upon the doctrine here to argue that Plaintiff Khandelwal must not be allowed to amend her
16   Complaint to remove federal constitutional claims. King County Defendants provide no citation
17   or argument as to how the “artfully pleaded” rule applies in the context of a Rule 15(a)(1)

18   amendment and instead pull random quotes from a few cases in hopes of supporting the

19   insinuation that Plaintiff Khandelwal’s decision to proceed solely with her state constitutional and

20   court rule based claims is somehow improper. They are incorrect.

21          First, none of the cases they rely upon support the court denying Plaintiff Khandelwal the

     right to amend her Complaint. See Olguin v. Inspiration Consol. Copper Co., 740 F.2d 1468,
22
     1473 (9th Cir. 1984) (noting that the doctrine will not allow a party to hide facts in order to avoid
23
     disclosing the true nature of the complaint); Garibaldi v. Lucky Food Stores, Inc., 726 F.2d 1367,
24
     1370 (9th Cir. 1984) (finding removal inappropriate where claim arose from state public policy
25
      REPLY ON MOTION TO FILE AMENDED                           KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                            DIRECTOR’S OFFICE
      COMPLAINT – 7                                                   710 SECOND AVENUE, SUITE 200
                                                                           SEATTLE, WA 98104
                                                                             (206) 296-7662
               Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 8 of 10




 1   protections and noting that “[t]he plaintiff is the master of his or her own complaint and is free to

 2   ignore the federal cause of action and rest the claim solely on a state cause of action”).

 3            Second, inasmuch as King County Defendants’ argument is that the “artfully pleaded”

 4   complaint rule requires the Court to consider the federal constitutional claims that Plaintiff

     Khandelwal has removed from her Complaint, their argument fails. “If federal law does not create
 5
     the plaintiff's cause of action, the suit may still “arise under” federal law, but only if ‘it appears
 6
     that some substantial, disputed question of federal law is a necessary element of one of the well-
 7
     pleaded state claims, or that one or the other claim is ‘really’ one of federal law.’” Lyster v. First
 8
     Nationwide Bank Fin. Corp., 829 F. Supp. 1163, 1166 (N.D. Cal. 1993) (quoting Franchise Tax
 9
     Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 8-9 (1983)). Here, the federal
10
     constitutional claims are not an element of the state constitutional claims nor are they an element
11
     of the state criminal rule claims. This ends the inquiry. And—even if this matter were regarding
12
     remand—and not Rule 15(a)(1) amendment—the “artfully pleaded” complaint rule not
13   applicable. Indeed, a court would not need to look to any federal constitutional law to make a
14   determination as to whether King County Defendants’ comports with Washington’s constitutional
15   and court rule based protections.3
                                                III.     CONCLUSION
16

17            For the foregoing reasons the Court should grant Plaintiff Khandelwal’s request to enter
18   her Amended Complaint pursuant to Rule 15(a)(1)’s guarantee.
19
              DATED this 21st day of May 2021.
20
                      Respectfully Submitted:
21
                                                        ANITA KHANDELWAL
22                                                      Director
                                                        King County Department of Public Defense
23
     3
      The one case that King County Defendants cite for the proposition that amendment is inappropriate here,
24   Marchant v. Evett, was a procedurally flawed case wherein the amended complaint “was not properly filed” and
     “was not subject to removal”—which were the questions at issue in the case. 2006 WL 8446094 (D. Idaho Apr. 6,
25   2006).
         REPLY ON MOTION TO FILE AMENDED                              KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                                  DIRECTOR’S OFFICE
         COMPLAINT – 8                                                      710 SECOND AVENUE, SUITE 200
                                                                                 SEATTLE, WA 98104
                                                                                   (206) 296-7662
           Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 9 of 10




 1                                     s/Gordon Hill
                                       Gordon Hill, WSBA No. 36663
 2
                                       King County Department of Public Defense
 3                                     710 Second Avenue, Suite 200
                                       Seattle, WA 98104
 4                                     Phone: (206) 477-9006
                                       Email: gordon.hill@kingcounty.gov
 5
                                       s/La Rond Baker
 6                                     La Rond Baker, WSBA 43610
                                       King County Department of Public Defense
 7                                     710 Second Avenue, Suite 200
                                       Seattle, WA 98104
 8
                                       Phone: (206) 263-6884
 9                                     Fax: (206) 296-0587
                                       Email: lbaker@kingcounty.gov
10
                                       s/Brian Flaherty
11                                     Brian Flaherty, WSBA No. 41198
                                       King County Department of Public Defense
12                                     710 Second Avenue, Suite 200
                                       Seattle, WA 98104
13                                     Phone: (206) 477-8729
                                       Email: brian.flaherty@kingcounty.gov
14

15

16

17

18

19

20

21

22

23

24

25
     REPLY ON MOTION TO FILE AMENDED             KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                             DIRECTOR’S OFFICE
     COMPLAINT – 9                                     710 SECOND AVENUE, SUITE 200
                                                            SEATTLE, WA 98104
                                                              (206) 296-7662
            Case 3:21-cv-05314-BHS Document 15 Filed 05/21/21 Page 10 of 10




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on May 21, 2021, I served by email one copy of the foregoing

 3   document on the following:

 4                                           Steven Fogg
                                          Victoria Ainsworth
 5
                                           Corr Cronin, LLP
 6                                      sfogg@corrcronin.com
                                     tainsworth@corrcronin.com
 7     Attorneys for Defendants King County Superior Court, Presiding Judge Jim Rogers, Judge
                            Karen Donohue, and Judge Vernoica Galvan
 8
                                          David J. Hackett
 9                                         Ann Summers
                             King County Prosecuting Attorney’s Office
10                                         Civil Division
                                   david.hackett@kingcounty.gov
11
                                   ann.summers@kingcounty.gov
12     Attorneys for Defendants King County, King County Prosecuting Attorney’s Office, King
      County Prosecuting Attorney Dan Satterberg, and King County Deputy Prosecuting Attorney
13                                           Dan Clark

14                                                s/ La Rond Baker
                                                  La Rond Baker, WSBA No. 43610
15                                                King County Department of Public Defense
                                                  710 Second Avenue, Suite 200
16                                                Seattle, WA 98104
                                                  Phone: (206) 263-6884
17                                                Fax: (206) 296-0587
                                                  Email: lbaker@kingcounty.gov
18

19

20

21

22

23

24

25
      REPLY ON MOTION TO FILE AMENDED                       KING COUNTY DEPARTMENT OF PUBLIC DEFENSE
                                                                        DIRECTOR’S OFFICE
      COMPLAINT – 10                                              710 SECOND AVENUE, SUITE 200
                                                                       SEATTLE, WA 98104
                                                                         (206) 296-7662
